Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Applicant's response filed under 37 C.F.R. § 1.111 in response to a Non-Final Office Action. Claims 1, 3-12, and 14-20 have been amended; No claims have been added; Claims 2 and 13 canceled. Claims 1, 3-12, and 14-20 are subject to examination.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6-7 and 17-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6-7 and 17-18 recites “each of (i) the at least two uplink control information … and (ii) the at least two uplink control information” on first limitation. It is not clear to the examiner whether the word “each” applies to each of “at least two uplink control information” of (i) and (ii) or the word “each” applies to each of (i) and (ii). As best understood by the examiner and for the purpose of applying prior art, the examiner considers the word “each” applies to each of (i) and (ii), which means for example, “the at least two uplink control information related to the first priority … includes information related to a Hybrid Automatic Repeat and reQuest Acknowledgement (HARQ-ACK) and the at least two uplink control information related to the second priority … includes information related to a Hybrid Automatic Repeat and reQuest Acknowledgement (HARQ-ACK)”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3-8, 12, and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kundu et al. (Kundu hereafter) (US 20190261391 A1) in view of Yin et al. (Yin hereafter) (US 20180324787 A1).


Regarding claim 1, Kundu teaches, A method for transmitting, by a user equipment (UE), uplink control information (UCI) in a wireless communication system, the method comprising: 
receiving, from a base station, a radio resource control (RRC) configuration related to the uplink control information (Kundu; Which UCI type should take a higher priority can be semi-statically configured by higher layers, e.g. by an RRC parameter, Par. 0060);  
multiplexing (i)at least two uplink control information related to a first priority (Kundu; when PUCCH format 2 carrying hybrid automatic repeat request acknowledgment (HARQ-ACK) collides with PUCCH format 0 carrying a scheduling request (SR), the user equipment (UE) would append SR after HARQ-ACK information bit and carry HARQ-ACK/SR into the PUCCH format 2, Par. 0029) and/or (ii) at least two uplink control information related to a second priority which is different from the first priority (Kundu; the dropping rule may depend on the traffic type. For instance, when UE supports both ultra-reliable low-latency communication (URLLC) and enhanced mobile broadband (eMBB) services, UE may drop the uplink signals/channels for eMBB service and only transmit the uplink signal/channel for URLLC traffic, Par. 0087 [Note that when overlapping happens, PUCCH will have only URLLC traffic and Reference Yin teaches that URLLC is higher priority that eMBB]); and 
transmitting (i) the multiplexed at least two uplink control information related to the first priority and/or (ii) the multiplexed at least two uplink control information related to the second priority to the base station (Kundu; the user equipment (UE) would append SR after HARQ-ACK information bit and carry HARQ-ACK/SR into the PUCCH format 2, Par. 0029), 
wherein the RRC configuration related to the uplink control information is separately configured (Kundu; Which UCI type should take a higher priority can be semi-statically configured by higher layers, e.g. by an RRC parameter, Par. 0060), and  
wherein the multiplexing is performed between the uplink control information with a same priority (Kundu; when UE supports both ultra-reliable low-latency communication (URLLC) and enhanced mobile broadband (eMBB) services, UE may drop the uplink signals/channels for eMBB service and only transmit the uplink signal/channel for URLLC traffic, Par. 0087).  
Although Kundu teaches RRC configures priority of different UCI types and also teaches that URLLC SR has higher priority that HARQ-ACK in Par. 0095, but fails to explicitly teach that each UCI type with different priority also exist for eMBB and also fails to explicitly teach that URLLC traffic is higher priority than eMBB traffic. 
However, in the same field of endeavor, Yin teaches, 
a first priority (Yin; high priority traffic (e.g., URLLC), Par. 0049), a second priority which is different from the first priority (Yin; low priority (e.g., eMBB), Par. 0049);
uplink control information for each of (i) the at least two uplink control information related to the first priority and (ii) the at least two uplink control information related to the second priority (Yin; The priority rule may be defined as follows from highest to lowest: HARQ-ACK for high priority traffic (e.g., URLLC); SR with high priority (e.g., URLLC); HARQ-ACK for other traffic (e.g., eMBB); SR with low priority (e.g., eMBB), Par. 0049).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide priorities of URLLC, eMBB, and different UCI types of URLLC and eMBB in the system taught by Kundu et al. as taught by Yin et al. in order to multiplex and transmit PUCCH according to multiplexing and dropping rule.

Regarding claim 11, Kundu teaches, A method for receiving, by a base station, uplink control information (UCI) in a wireless communication system, the method comprising: 
transmitting, to a UE, a radio resource control (RRC) configuration related to the uplink control information (Kundu; Which UCI type should take a higher priority can be semi-statically configured by higher layers, e.g. by an RRC parameter, Par. 0060); and 
receiving, from the UE, (i) at least two uplink control information related to a first priority and/or (ii) at least two uplink control information related to a second priority which is different from the first priority (Kundu; the user equipment (UE) would append SR after HARQ-ACK information bit and carry HARQ-ACK/SR into the PUCCH format 2, Par. 0029), 
wherein the RRC configuration related to the uplink control information is separately configured (Kundu; Which UCI type should take a higher priority can be semi-statically configured by higher layers, e.g. by an RRC parameter, Par. 0060), and 
wherein multiplexing for each of (i) the at least two uplink control information related to the first priority (Kundu; when PUCCH format 2 carrying hybrid automatic repeat request acknowledgment (HARQ-ACK) collides with PUCCH format 0 carrying a scheduling request (SR), the user equipment (UE) would append SR after HARQ-ACK information bit and carry HARQ-ACK/SR into the PUCCH format 2, Par. 0029) and (ii) the at least two uplink control information related to the second priority is performed between the uplink control information with a same priority (Kundu; the dropping rule may depend on the traffic type. For instance, when UE supports both ultra-reliable low-latency communication (URLLC) and enhanced mobile broadband (eMBB) services, UE may drop the uplink signals/channels for eMBB service and only transmit the uplink signal/channel for URLLC traffic, Par. 0087 [Note that when overlapping happens, PUCCH will have only URLLC traffic and Reference Yin teaches that URLLC is higher priority that eMBB]).
Although Kundu teaches RRC configures priority of different UCI types and also teaches that URLLC SR has higher priority that HARQ-ACK in Par. 0095, but fails to explicitly teach that each UCI type with different priority also exist for eMBB and also fails to explicitly teach that URLLC traffic is higher priority than eMBB traffic. 
However, in the same field of endeavor, Yin teaches, 
a first priority (Yin; high priority traffic (e.g., URLLC), Par. 0049), a second priority which is different from the first priority (Yin; low priority (e.g., eMBB), Par. 0049);
uplink control information for each of (i) the at least two uplink control information related to the first priority and (ii) the at least two uplink control information related to the second priority (Yin; The priority rule may be defined as follows from highest to lowest: HARQ-ACK for high priority traffic (e.g., URLLC); SR with high priority (e.g., URLLC); HARQ-ACK for other traffic (e.g., eMBB); SR with low priority (e.g., eMBB), Par. 0049).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide priorities of URLLC, eMBB, and different UCI types of URLLC and eMBB in the system taught by Kundu et al. as taught by Yin et al. in order to multiplex and transmit PUCCH according to multiplexing and dropping rule.

Regarding claim 12, Kundu teaches, A UE configured to transmit uplink control information (UCI) to a base station in a wireless communication system, the UE comprising: 
a transceiver (Kundu; the user equipment (UE), Par. 0029); and 
a processor (Kundu; the user equipment (UE), Par. 0029), 
wherein the processor is configured to control: 
the transceiver to receive, from a base station, a radio resource control (RRC) configuration related to the uplink control information (Kundu; Which UCI type should take a higher priority can be semi-statically configured by higher layers, e.g. by an RRC parameter, Par. 0060);  
to multiplex (i)at least two uplink control information related to a first priority (Kundu; when PUCCH format 2 carrying hybrid automatic repeat request acknowledgment (HARQ-ACK) collides with PUCCH format 0 carrying a scheduling request (SR), the user equipment (UE) would append SR after HARQ-ACK information bit and carry HARQ-ACK/SR into the PUCCH format 2, Par. 0029) and/or (ii) at least two uplink control information related to a second priority which is different from the first priority (Kundu; the dropping rule may depend on the traffic type. For instance, when UE supports both ultra-reliable low-latency communication (URLLC) and enhanced mobile broadband (eMBB) services, UE may drop the uplink signals/channels for eMBB service and only transmit the uplink signal/channel for URLLC traffic, Par. 0087 [Note that when overlapping happens, PUCCH will have only URLLC traffic and Reference Yin teaches that URLLC is higher priority that eMBB]); and 
the transceiver to transmit (i) the multiplexed at least two uplink control information related to the first priority and/or (ii) the multiplexed at least two uplink control information related to the second priority to the base station (Kundu; the user equipment (UE) would append SR after HARQ-ACK information bit and carry HARQ-ACK/SR into the PUCCH format 2, Par. 0029), 
wherein the RRC configuration related to the uplink control information is separately configured (Kundu; Which UCI type should take a higher priority can be semi-statically configured by higher layers, e.g. by an RRC parameter, Par. 0060), and  
wherein the multiplexing is performed between the uplink control information with a same priority (Kundu; when UE supports both ultra-reliable low-latency communication (URLLC) and enhanced mobile broadband (eMBB) services, UE may drop the uplink signals/channels for eMBB service and only transmit the uplink signal/channel for URLLC traffic, Par. 0087).  
Although Kundu teaches RRC configures priority of different UCI types and also teaches that URLLC SR has higher priority that HARQ-ACK in Par. 0095, but fails to explicitly teach that each UCI type with different priority also exist for eMBB and also fails to explicitly teach that URLLC traffic is higher priority than eMBB traffic. 
However, in the same field of endeavor, Yin teaches, 
a first priority (Yin; high priority traffic (e.g., URLLC), Par. 0049), a second priority which is different from the first priority (Yin; low priority (e.g., eMBB), Par. 0049);
uplink control information for each of (i) the at least two uplink control information related to the first priority and (ii) the at least two uplink control information related to the second priority (Yin; The priority rule may be defined as follows from highest to lowest: HARQ-ACK for high priority traffic (e.g., URLLC); SR with high priority (e.g., URLLC); HARQ-ACK for other traffic (e.g., eMBB); SR with low priority (e.g., eMBB), Par. 0049).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide priorities of URLLC, eMBB, and different UCI types of URLLC and eMBB in the system taught by Kundu et al. as taught by Yin et al. in order to multiplex and transmit PUCCH according to multiplexing and dropping rule.
  
Regarding claim 3 and claim 14, Kundu-Yin teaches, The method of claim 1 and The UE of claim 12 respectively, wherein the multiplexing is not performed between (i) the at least two uplink control information related to the first priority and (ii) the at least two uplink control information related to the second priority (Kundu; the dropping rule may depend on the traffic type. For instance, when UE supports both ultra-reliable low-latency communication (URLLC) and enhanced mobile broadband (eMBB) services, UE may drop the uplink signals/channels for eMBB service and only transmit the uplink signal/channel for URLLC traffic, Par. 0087 & Yin; high priority traffic (e.g., URLLC) … low priority (e.g., eMBB), Par. 0049).
The rational and motivation for adding this teaching of Yin is the same as for Claim 1.

Regarding claim 4 and claim 15, Kundu-Yin teaches, The method of claim 3 and The UE of claim 14 respectively, wherein the multiplexing is performed between the at least two uplink control information related to the first priority, and wherein the multiplexing is performed between the at least two uplink control information related to the second priority (Kundu; when PUCCH format 2 carrying hybrid automatic repeat request acknowledgment (HARQ-ACK) collides with PUCCH format 0 carrying a scheduling request (SR), the user equipment (UE) would append SR after HARQ-ACK information bit and carry HARQ-ACK/SR into the PUCCH format 2, Par. 0029 [Note that only same priority is multiplexed when not overlapped]). 
  
Regarding claim 5 and claim 16, Kundu-Yin teaches, The method of claim 4 and The UE of claim 15 respectively, wherein the first priority is related to a service requiring a low latency (Yin; high priority traffic (e.g., URLLC), Par. 0049).  

Regarding claim 6 and claim 17, Kundu-Yin teaches, The method of claim 1 and The UE of claim 12 respectively, wherein each of (i) the at least two uplink control information related to the first priority and (ii) the at least two uplink control information related to the second priority includes information related to a Hybrid Automatic Repeat and reQuest Acknowledgement (HARQ-ACK) (Kundu; when PUCCH format 2 carrying hybrid automatic repeat request acknowledgment (HARQ-ACK) collides with PUCCH format 0 carrying a scheduling request (SR), the user equipment (UE) would append SR after HARQ-ACK information bit and carry HARQ-ACK/SR into the PUCCH format 2, Par. 0029 [Note that only same priority is multiplexed]). 
  
Regarding claim 7 and claim 18, Kundu-Yin teaches, The method of claim 6 and The UE of claim 17 respectively, wherein each of (i) the at least two uplink control information related to the first priority and (ii) the at least two uplink control information related to the second priority further includes a scheduling request (RS) for each service (Kundu;  the user equipment (UE) would append SR after HARQ-ACK information bit and carry HARQ-ACK/SR into the PUCCH format 2, Par. 0029), and 
wherein the HARQ-ACK for each service has a higher priority than the scheduling request for the same service (Yin; The priority rule may be defined as follows from highest to lowest: HARQ-ACK for high priority traffic (e.g., URLLC); SR with high priority (e.g., URLLC); HARQ-ACK for other traffic (e.g., eMBB); SR with low priority (e.g., eMBB), Par. 0049).

Regarding claim 8 and claim 19, Kundu-Yin teaches, The method of claim 1 and The UE of claim 12 respectively, wherein the first priority is higher than the second priority (Yin; high priority traffic (e.g., URLLC) … low priority (e.g., eMBB), Par. 0049), and wherein the at least two uplink control information related to the second priority is dropped (Kundu; the dropping rule may depend on the traffic type. For instance, when UE supports both ultra-reliable low-latency communication (URLLC) and enhanced mobile broadband (eMBB) services, UE may drop the uplink signals/channels for eMBB service and only transmit the uplink signal/channel for URLLC traffic, Par. 0087) based on that the at least two uplink control information related to the first priority overlap with the at least two uplink control information related to the second priority (Kundu; when two or more uplink channels/signals have the same starting symbol but different durations, depending on transmission duration difference between different uplink channels/signals, UE may drop or multiplex the UCI types into one uplink channel in the colliding symbols, Par. 0090 [Note that HARQ-ACK and SR of URLLC will be transmitted when it overlaps with eMBB UCIs]).  
The rational and motivation for adding this teaching of Yin is the same as for Claim 1.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kundu-Yin and in further view of LI et al. (LI hereafter) (US 20200344752 A1).
 
Regarding claim 9, Kundu-Yin teaches, The method of claim 1.
	Kundu-Yin fail to explicitly teach,
wherein the RRC configuration related to the uplink control information includes information related to a resource for transmitting the uplink control information. 
However, in the same field of endeavor, LI teaches,
wherein the RRC configuration related to the uplink control information includes information related to a resource for transmitting the uplink control information (LI; TABLE 2, Beta offset value may be configured via RRC; The first BLER_Target may be configured for CSI reporting for eMBB-related PDSCH/PDCCH transmission and the second BLER_Target may be configured for CSI reporting for URLLC-related PDSCH/PDCCH transmission, Par. 0140).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide beta offset values in the system taught by Kundu-Yin et al. as taught by LI  et al. in order to multiplex UCI on PUSCH (LI; Par. 0014).


Claim 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kundu-Yin and in further view of Guo et al. (Guo hereafter) (US 20200351867 A1).

Regarding claim 10 and claim 20, Kundu-Yin teaches, The method of claim 1 and The UE of claim 12 respectively.
	Kundu-Yin fail to explicitly teach,
wherein a format of downlink control information, DCI, for scheduling the at least two uplink control information related to the first priority is different from a format of DCI for scheduling the at least two uplink control information related to the second priority. 
However, in the same field of endeavor, Guo teaches,
wherein a format of downlink control information, DCI, for scheduling the at least two uplink control information related to the first priority is different from a format of DCI for scheduling the at least two uplink control information related to the second priority (Guo; the DCI format used for the URLLC service may be referred to as a compact DCI, Par. 0050; a common DCI format (for example, a DCI format used for an eMBB service), Par. 0053; A URLLC aperiodic CSI is triggered by DCI used for scheduling a URLLC PUSCH. An eMBB HARQ ACK/NACK is triggered by DCI used for scheduling an eMBB PDSCH. An eMBB aperiodic CSI is triggered by DCI used for scheduling an eMBB PUSCH, Par. 0111).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide common and compact DCI format in the system taught by Kundu-Yin et al. as taught by Guo  et al. in order to schedule UCI.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Primary Examiner, Art Unit 2416